DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 8-9 of the response, filed 07/20/2022, with respect to the objections to the drawings and the claims, have been fully considered and are persuasive.  The informalities have been removed from the drawings and claims; therefore, the objections to the drawings and the claims have been withdrawn.
Applicant’s arguments, see Page 9 of the response, filed 07/20/2022, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from the claims; therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant’s arguments, see Pages 9-10 of the response, filed 07/20/2022, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  Allowable subject matter has been incorporated into independent Claim 1; therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Davis (Reg. No: 37,118) on 07/28/2022.
The application has been amended as follows:  
IN THE CLAIMS:
In Claim 5, Line 1, “claim 3” has been changed to –claim 1--.
In Claim 6, Line 1, “claim 3” has been changed to –claim 1--.
In Claim 10, Line 1, “claim 3” has been changed to –claim 1--.
The above changes are made to make Claims 5, 6, and 10 dependent upon a non-cancelled claim, i.e. Claim 1.
Allowable Subject Matter
Claims 1 and 4-21 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 14-20: See previous office action for reasons for allowance.
Claims 1, 4-13, and 21: As stated above, allowable subject matter previously present in Claim 3 has been incorporated into Claim 1.  In addition, new Claim 21 comprises subject matter that was indicated as allowable in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745